UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1843


KATHLEEN DEWEESE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:15-cv-16210)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hoyt Eric Glazer, LAW OFFICE     OF HOYT GLAZER, Huntington, West
Virginia, for Appellant.         Carol A. Casto, United States
Attorney, Jennifer M. Mankins,    Assistant United States Attorney,
Charleston, West Virginia, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kathleen        DeWeese      appeals       the   district   court’s          order

granting Carolyn W. Colvin’s motion to dismiss DeWeese’s claims,

brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 & Supp.

2016);   the    Age    Discrimination        in   Employment   Act     of    1967,    as

amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2016); and

the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701

to 796l (West 2008 & Supp. 2016).                  We have reviewed the record

and   find     no   reversible      error.        Accordingly,    we    affirm       the

district court’s judgment.            See DeWeese v. Colvin, No. 3:15-cv-

16210    (S.D.W.      Va.   June    24,   2016).        We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                             2